DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in the first line of the abstract, the term --a-- should be inserted after the term “for”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  On page 5, in line 22, the term --a-- should be inserted after the term “for”.  
Appropriate correction is required.

Claim Objections
Claims 4, 6, 10, 12 and 14 are objected to because of the following informalities:  
1)	In claim 4, line 3:  The term --adapter-- should be inserted before the term “plane”.



2)	In claim 6, line 1:  The number “4” should be changed to --5-- (in order to provide proper antecedent basis for the limitation of “said magnet or electromagnet” recited lines 3 & 4 of claim 6).
3)	In claim 10, line 2:  The number “8” should be changed to --9-- (in order to provide proper antecedent basis for the limitations of “the lateral supports” as recited in claim 10, line 2; “said slideway” as recited in claim 12, lines 5, 7 & 9; and “said support” as recited in claim 14, line 4).
4)	In claim 12, line 1:  The number “1” should be deleted.
5)	In claim 14, line 3:  The term “the” should be changed to the phrase -one of said--, and the term “rest” should be changed to --rests--.
6)	In claim 14, line 4:  The phrase --one of-- should be inserted before the term “said”, and the term “support” should be changed to the phrase --lateral supports--.
7)	In the last line of claim 14:  The term --the-- should be inserted before the term “locking”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2011/0099720 to Wyslucha et al.  Wyslucha et al. ‘720 shows the claimed limitations of an adapter plane (10) for a surgical table (14), said adapter plane comprising a central body (16) which can be coupled to a surgical table (via elements 20 & 22) and having a proximal portion suitable to at least partially accommodate the lumbar region of a patient's body and a distal portion (82) suitable to at least partially accommodate the sacral region of the body of a patient (as shown in Figures 1-3 and as described on page 1, in paragraph 0009 and on page 2, in paragraphs 0036 & 0045), said adapter plane (10) being attachable to a surgical table (14) by placing the central body (16) at least partially on top of said surgical table and characterized in that, in the distal portion, the central body is provided with a quick coupling device (66) for coupling the adapter plane (10) to one or more surgical instruments (100) (as shown in Figures 1, 3-8 & 10 and as described on page 2, in paragraphs 0042-0044, 0046 & 0047 and on page 3, in paragraph 0047-0051, 0053 & 0057); characterized in that said quick coupling device (66) is configured to permit a coupling without direct contact 

to said one or more surgical instruments (100) (i.e., the adapter plane is spaced apart from the one or more surgical instruments as shown in Figure 3 and as described on page 3, in paragraph 0057); characterized in that the adapter plane (10) comprises, in a median area of said distal 
portion (82), a perineal support (86, 87) that rises up from the adapter plane from a connection end to a free end, and said quick coupling device (66) being connected to said free end of the perineal support (86, 87) (via intermediate elements 16, 74, 76 & 78) (as shown in Figures 1-3 & 10-12 and as described on page 2, in paragraphs 0042-0045 and on page 3, in paragraphs 0053-0055); characterized in that the adapter plane (10) is made, at least partially, of radiotransparent material (as shown in Figures 1 & 2 and as described on page 2, in paragraph 0035); and a surgical table (14) comprising the adapter plane (10) (as shown in Figures 4-8 and as described on page 2, in paragraphs 0046 & 0047 and on page 3, in paragraphs 0047-0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wyslucha et al. ‘720 in view of U.S. Pat. App. Pub. No. 2013/0191994 to Bellows et al.  With respect to claims 7-12, 14 and 15, Wyslucha et al. ‘720 does not specifically disclose conditions wherein in the distal portion (82), the central body (16) is provided with a thigh rest device; wherein said thigh rest device comprises two thigh rests each of which is arranged on a respective side of the distal portion (82) being connected to said distal portion so as to each have at least one degree of freedom; wherein the thigh rests are coupled to the central body (16) by means of lateral supports comprising a slideway to enable the translation of the thigh rests; wherein the lateral supports comprise a respective adjustment assembly for adjusting the position of the thigh rests; wherein the adjustment assembly comprises a vertical translation mechanism and/or a 

horizontal mechanism to control the vertical translation and/or horizontal translation of the respective thigh rest; wherein the horizontal translation mechanism comprises a shoe connected to the respective thigh rest and slidingly connected to said slideway; a locking member that can be selectively switched between a released position in which the shoe is able to slide freely in the slideway and a locked position in which the locking member locks the position of the shoe in the slideway; wherein the vertical translation mechanism comprises:  a stem extending between an upper end, bearing one of said thigh rests, and a lower end, and slidingly connected to one of said lateral supports so as to move between a lowered position and a raised position; a locking device that can be selectively switched between a released position in which the stem is able to slide freely and a locked position in which the locking device locks the position of the stem; and wherein said locking device comprises a rack obtained in a side of said stem, and a pawl that can be selectively coupled to said rack.  Bellows et al. ‘994 provides the basic teaching of an adapter plane (42) for a surgical table (10), the adapter plane comprising a central body (44, 56, 72) which can be coupled to a surgical table (via elements 44a & 46) and having a proximal portion (56a) and a distal portion (82) (see Figures 1-6; page 2, paragraphs 0051 & 0052 and page 3, paragraph 0053), wherein a thigh rest device (182) is provided proximal to the distal portion (82), wherein said thigh rest device comprises two thigh rests each of which is arranged on a respective side of the distal portion being connected to said distal portion (via intermediate elements 24, 44a, 46, 114, 162, 210 & 212) so as to each have at least one degree of freedom (see Figures 1, 2 & 7-10; page 3, paragraphs 0056-0060 and page 4, paragraphs 0062-0064); wherein the thigh rests (182) are 

coupled to the central body (44, 56, 72) by means of lateral supports (opposed ends of element 216 as shown in Figure 7 and as described on page 4, in paragraph 0063) comprising a slideway to enable the translation of the thigh rests (182); wherein the lateral supports comprise a respective adjustment assembly for adjusting the position of the thigh rests, and wherein the adjustment assembly comprises a vertical translation mechanism and/or a horizontal mechanism to control the vertical translation and/or horizontal translation of the respective thigh rest (as shown in Figures 7-10 and as described on page 3, in paragraphs 0056-0060 and on page 4, in paragraphs 0060-0063); wherein the horizontal translation mechanism comprises a shoe (210) connected to the respective thigh rest (182) (via elements 114 & 162) and slidingly connected to said slideway; a locking member (218) that can be selectively switched between a released position in which the shoe (210) is able to slide freely in the slideway and a locked position in which the locking member locks the position of the shoe in the slideway (as shown in Figures 7 & 8 and as described on page 4, in paragraph 0063); and wherein the vertical translation mechanism comprises:  a stem (144) extending between an upper end (162), bearing one of said thigh rests (182), and a lower end, and slidingly connected to one of said lateral supports (via element 114) so as to move between a lowered position and a raised position, and a locking device (146, 148) that can be selectively switched between a released position in which the stem (144) is able to slide freely and a locked position in which the locking device locks the position of the stem, wherein said locking device comprises a rack (146) obtained in a side of said stem (144), and a pawl (148) that can be selectively coupled to said rack (as shown in Figures 9 & 10; page 3, paragraphs 0056-0060 and page 4, paragraphs 0060-

0062).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the adapter plane of Wyslucha et al. ‘720 with a central body being provided with a thigh rest device in the distal portion; wherein said thigh rest device comprises two thigh rests each of which is arranged on a respective side of the distal portion being connected to said distal portion so as to each have at least one degree of freedom; wherein the thigh rests are coupled to the central body by means of lateral supports comprising a slideway to enable the translation of the thigh rests; wherein the lateral supports comprise a respective adjustment assembly for adjusting the position of the thigh rests; wherein the adjustment assembly comprises a vertical translation mechanism and/or a horizontal mechanism to control the vertical translation and/or horizontal translation of the respective thigh rest; wherein the horizontal translation mechanism comprises a shoe connected to the respective thigh rest and slidingly connected to said slideway; a locking member that can be selectively switched between a released position in which the shoe is able to slide freely in the slideway and a locked position in which the locking member locks the position of the shoe in the slideway; wherein the vertical translation mechanism comprises:  a stem extending between an upper end, bearing one of said thigh rests, and a lower end, and slidingly connected to one of said lateral supports so as to move between a lowered position and a raised position; a locking device that can be selectively switched between a released position in which the stem is able to slide freely and a locked position in which the locking device locks the position of the stem; and wherein said locking device comprises a rack obtained in a side of said 


stem, and a pawl that can be selectively coupled to said rack, in order to provide a thigh rest arrangement for a surgical table and in association with an adapter plane, which is well known in the art as taught by Bellows et al. ‘994 (please also refer to Wyslucha et al. ‘720, page 3, paragraph 0057).
	With respect to claim 13, Bellows et al. ‘994 teaches a condition wherein the lateral supports comprise the locking member (218), and wherein the locking member is in the form of a thumb screw having a threaded portion which abuts against the slideway, as opposed to a condition wherein the shoe (210) comprises a threaded portion and the locking member comprises a clamping nut coupled to the threaded portion.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the locking member configuration of the adapter plane of Wyslucha et al. ‘720 as modified by Bellows et al. ‘994 with a shoe comprising a threaded portion and a locking member comprising a clamping nut coupled to the threaded portion, since such a modification would have been generally considered as a substitution of art-recognized functional equivalents. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention 


to modify the adapter plane of Wyslucha et al. ‘720 to include the particular respective structures of the quick coupling device and the perineal support as specifically recited in dependent claims 3 and 5.

Claim 6 is objected to as indicated above in paragraph 4 of this Office action and being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the aforementioned informality and in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the adapter plane of Wyslucha et al. ‘720 to include the distinct structural configuration of the perineal support as particularly recited in dependent claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Mantri et al. ‘100, Bernardoni et al. ‘720, Siccardi et al. ‘179, Labedz et al. ‘842, Drake et al. ‘792, Bernardoni et al. ‘886, Shah et al. ‘247, Gainor et al. ‘082, Labedz et al. ‘043, Bernardoni et al. ‘971, Bernardoni et al. ’013, Drake et al. ‘724, Drake et al. ‘749, Wyslucha et al. ‘286, Shah et al. ‘963, Shah et al. ‘177, Bellows et al. ‘631, Shah ‘280, Bellows et al. ‘609, Bellows et al. ‘995, Drake et al. ‘635, Shah et al. ‘264, Shah ‘414, Shaw ‘585, Shaw ‘808, Newkirk et al. ‘983 and Bartlett ‘612.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673